                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JULIANN COOK,

                                Plaintiff,

                v.                                              Case No. 18-CV-1364

ANDREW M. SAUL 1,
Commissioner of Social Security,

                                Defendant.


                                 DECISION AND ORDER


                                    PROCEDURAL HISTORY

        Plaintiff Juliann Cook alleges she has been disabled since July 30, 2009, a date she

later amended to September 3, 2013. (Tr. 13.) In February 2014 she applied for disability

insurance benefits (Tr. 199-202) and for supplemental security income benefits (Tr. 203-

07). After her applications were denied initially (Tr. 69-90) and upon reconsideration (Tr.

91-110), a hearing was held before an administrative law judge (ALJ) on January 26, 2017

(Tr. 39-68). On June 22, 2017, the ALJ issued a written decision concluding Cook was not

disabled. (Tr. 13-28.) The Appeals Council denied Cook’s request for review on June 29,


1
 As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Federal Rule of
Civil Procedure 25(d), he is substituted as the named defendant in this action.
2018. (Tr. 1-3.) This action followed. All parties have consented to the full jurisdiction of

a magistrate judge (ECF Nos. 3, 4), and this matter is now ready for resolution.

                                    ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Cook “has not engaged in substantial

gainful activity since September 3, 2013, the amended alleged onset date[.]” (Tr. 15.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Cook has the following severe impairments:

“borderline intellectual functioning, depression, anxiety, mood disorder and obesity[.]”

(Tr. 16.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1, 20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d), and 416.926 (called “The Listings”). If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-

month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the



                                             2
claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Cook “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” (Tr. 16.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore v. Colvin, 743 F.3d 1118, 1121 (7th

Cir. 2014)). In making the RFC finding, the ALJ must consider all of the claimant’s

impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929;

SSR 96-4p. In other words, the RFC determination is a “function by function” assessment

of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412 (7th Cir.

2008). The ALJ concluded that Cook has the RFC

       to perform a full range of work at all exertional levels but with the following
       nonexertional limitations: [Cook] (1) can occasionally climb stairs and
       ramps; (2) can never climb ladders and scaffolds; and (3) must avoid
       concentrated exposure to hazards such as unprotected heights and moving
       mechanical parts. Further, [Cook] can (1) understand, remember and carry
       out simple instructions; (2) have occasional interaction with supervisors,
       coworkers and the public; (3) only make simple, work-related decisions;
       and (4) only tolerate occasional change in work location.

(Tr. 19.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.


                                             3
20 C.F.R. §§ 404.1526, 416.965. Cook’s past relevant work was as a hand packager. (Tr.

26.) The ALJ concluded that Cook “is unable to perform any past relevant work[.]” (Id.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. At this step, the ALJ concluded that, “[c]onsidering [Cook’s] age,

education, work experience, and [RFC], there are jobs that exist in significant numbers in

the national economy that [Cook] can perform[.]” (Tr. 27.) In reaching that conclusion,

the ALJ relied on testimony from a vocational expert (VE), who testified that a

hypothetical individual of Cook’s age, education, work experience, and RFC could

perform the requirements of occupations such as a small parts assembler, electronics

worker, and laundry folder. (Id.) After finding that Cook could perform work in the

national economy, the ALJ concluded that she was not disabled. (Tr. 28.)

                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve



                                              4
conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

                                       ANALYSIS

       Cook argues that the ALJ erred (1) in not considering the impact of her failure to

comply with attendance policies on her ability to hold a full-time job; (2) in not giving

more weight to the opinion of her social worker, Brittney Neidhardt-Gruhl; and (3) in

issuing an internally inconsistent decision. (ECF No. 9.)

I.     Absenteeism

       Cook first argues that the ALJ erred in not fully considering her absenteeism

issues, especially during a probationary period. (ECF No. 9 at 9-10.) Cook contends that

“[t]hough adherence to attendance continues to play a substantial role in [her] inability

to maintain fulltime employment, the ALJ essentially glosses over it under the purview

that [she] completed her fourteen week vocational training course with adequate

attendance.” (Id. at 9 (internal citation omitted).) Cook also contends that “treating

sources Rosalyn McFarland, a nurse practitioner, and Brittney Neidhardt-Gruhl, a

licensed social worker, both opined that Ms. Cook would miss at [sic] about three days



                                             5
per month, or more.” (Id.) The Commissioner responds, “Plaintiff’s argument is a bit

puzzling, as she insists the ALJ failed to consider this evidence but also acknowledges

that the ALJ directly addressed this evidence in his decision.” (ECF No. 14 at 21 (internal

citation omitted).)

       Discussing Cook’s attendance at vocational rehabilitation training, the ALJ stated:

       Once [Cook] started working she initially had problems with attendance
       and was not present for six shifts in a month. Her attendance improved
       during the 14 weeks of training. In December 2015, it was noted she was a
       “hard-working employee” and “able to perform the duties in her job
       description with no problems.”

(Tr. 22 (internal citations omitted).) The record reflects that attendance was initially an

issue for Cook during her vocational training (See Tr. 498, 502-03, 506-07); however, by

the final month of her program, it was reported that “Juliann had no behavior or

attendance issues” (Tr. 510). Thus, it is not accurate to say that the ALJ “glossed over”

Cook’s attendance issues.

       As for Cook’s allusion to a thirty-day probationary period, as the Commissioner

points out there is no evidence in the record from the VE or otherwise about probationary

periods and what the acceptable absence rate would be. Thus, the ALJ’s conclusion about

Cook’s attendance during the entire training program being acceptable was supported

by substantial evidence.

       With regard to Cook’s suggestion that the ALJ ignored the opinions of McFarland

and Neidhardt-Gruhl that Cook would miss three or more days per month, the ALJ gave



                                            6
several reasons for discounting their opinions and ultimately giving them little weight.

(Tr. 24-25.) The court need not repeat them here.

       The ALJ adequately addressed Cook’s absenteeism. Accordingly, the court finds

no error.

II.    Social Worker Neidhardt-Gruhl

       In June 2016 Neidhardt-Gruhl opined that Cook would have no useful ability to

function in working with or getting along with others without being distracted or a

distraction herself, working “a normal workday and workweek without interruptions

from psychologically based symptoms,” dealing with stresses of work, and keeping

attention for two hours. (Tr. 361.) Neidhardt-Gruhl also stated that “[Cook] has a very

difficult time interacting with others due to (in part) symptoms of hypomania which

include pressured speech, interruptions, loud volume and difficulty understanding social

cues.” (Tr. 362.) Finally, she opined that Cook would likely be absent from work about

three days per month because of her impairments or treatment. (Tr. 363.)

       The ALJ gave Neidhardt-Gruhl’s opinion “little weight,” explaining:

       First, I note that a social worker is not an acceptable medical source. Second,
       the statement provides that [Cook] first started treatment with Ms.
       Neidhardt-Gruhl in February 2016, but the record does not contain
       treatment notes from Ms. Neidhardt-Gruhl or clearly define what role she
       had in the claimant’s treatment. Third, the provided explanations and
       rationales are largely in general terms without specific or objective
       examples. Fourth, the statement focuses on [Cook’s] speech speed and
       volume, which she states may be distracting for prospective employers.
       However, employer hiring practices is not a consideration in the disability



                                             7
       adjudication process. Further, the statement is not entirely consistent with
       the medical evidence of record.

(Tr. 24-25 (internal citations omitted).) Cook argues that the ALJ erred in not giving more

weight to Neidhardt-Gruhl’s opinion. (ECF No. 9 at 10-11.)

       Although the ALJ was correct in stating that “a social worker is not an acceptable

medical source” (Tr. 24), that does not mean the ALJ can automatically discount the social

worker’s opinion.

       For example, it may be appropriate to give more weight to the opinion of a
       medical source who is not an acceptable medical source if he or she has seen
       the individual more often than the treating source, has provided better
       supporting evidence and a better explanation for the opinion, and the
       opinion is more consistent with the evidence as a whole.

20 C.F.R. § 404.1527(f)(1). Although Neidhardt-Gruhl’s opinion is not entitled to

controlling weight, the ALJ is still required to consider the 20 C.F.R. § 404.1527(c) factors

in determining how much weight to give her opinion. SSR 06-3p.

       Even though, as Cook argues, “Ms. Neidhardt-Gruhl had weekly sessions with

Ms. Cook for months and as such was in the best position to provide a detailed,

longitudinal picture of Ms. Cook’s impairments…” (ECF No. 9 at 11), her opinion was

inconsistent with the medical evidence in the record. As the ALJ explained:

       [T]he medical evidence shows conservative, routine mental health
       treatment during the relevant time period and that her symptoms have
       been generally stable. The consultative examiner showed [Cook] had no
       obvious difficulty focusing her attention on the task at hand and she
       demonstrated adequate ability to maintain her concentration on simple
       sequential tasks. This contradicts the opinion [Cook] has no useful ability
       to maintain attention. In regard to the [Cook’s] manner of speech, Dr.


                                             8
       Tummala, her psychiatrist, noted her speaking is more of her behavior
       rather than a mental disorder. Also, a different therapist noted she had “full
       confidence” in [Cook’s] competence in participating in a work training
       program.

(Tr. 25 (internal citations omitted).) The ALJ gave a reason supported by substantial

evidence for discounting Neidhardt-Gruhl’s opinion. As such, the ALJ did not err in

giving her opinion little weight.

III.   ALJ Decision

       Finally, Cook argues that the ALJ’s decision is not internally consistent. (ECF No.

9 at 11-12.) Cook contends:

       At step three, the ALJ stated that Ms. Cook could perform “a full range of
       work at all exertional levels,” with non-exertional limitations and mental
       limitations, but at step four goes on to find that Ms. Cook is unable to work
       past relevant work, which is classified as medium, unskilled work, which
       is a contradiction.

       The ALJ states that Ms. Cook’s ability to perform work at all exertional
       levels has been compromised by non-exertional limitations. However, it is
       not explained why the non-exertional limitations of occasional stair and
       ramp climbing, inability to climb scaffolds and ladders, and the avoidance
       of concentrated exposure to hazards such as unprotected heights and
       moving mechanical parts, would preclude Ms. Cook from doing her past
       relevant work as a hand packager. Additionally it is not explained how the
       given jobs at step five would differ in terms of non-exertional limitations or
       mental capacity as they are all, similar to a hand packager in these regards
       in that they are unskilled work with an SVP of 2, which are essentially
       conducted in isolation.

       The ALJ’s conclusion that Ms. Cook can perform a full range of work at all
       exertional levels, yet cannot perform her past relevant work, is
       contradictory, and therefore in error.

(Id. at 11 (internal citations omitted).)


                                             9
       While Cook may believe that, in light of the nonexertional limitations in the RFC,

there is an inconsistency between the conclusion that she could not perform her past job

but could perform other jobs, the VE did not believe there was an inconsistency. It was

the VE who opined that, given the limitations in the RFC, Cook would not be able to

perform her past job but would be able to perform other jobs. And the ALJ relied on that

opinion in reaching his conclusion that Cook was not disabled. Even if Cook is right, and

the ALJ had found that Cook could perform her previous work, the ALJ would still have

concluded that she was not disabled. See Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir.

2018) (citing McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011)) (“An error is harmless

only if we are convinced that the ALJ would reach the same result on remand.”)

       IT IS THEREFORE ORDERED that the Commissioner’s decision is affirmed and

this action is dismissed. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 3rd day of September, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            10
